Exhibit 21.1 Subsidiaries Entity Name State of Incorporation Doing Business As Barrington Estates, LLC Delaware Bent Creek Preserve, LLC Florida BMR Communities, LLC California BMR Construction, Inc. Delaware Camarillo Village Park, LLC Delaware Davidson East NC, LLC Delaware Davis Meadows NC, LLC Delaware Harbor Highlands Group, LLC California Hilltop Residential, Ltd. Florida HSP Arizona, Inc. Delaware Standard Pacific Homes HWB Construction, Inc. Delaware HWB Investments, Inc. Delaware Lagoon Valley Residential, LLC California Lake Ajay of Orlando, LLC Florida LB/L-Duc III Antioch 330, LLC Delaware Menifee Development, LLC California Mill Creek at Cooper City, LLC Delaware Oxfordshire NC, LLC Delaware Residential Acquisition GP, LLC Florida Riverwalk at Lago Mar, LLC Florida Saddle Bridge Office, LLC Florida S.P.S. Affiliates, Inc. California SP Talega, LLC Delaware SPH Title, Inc. Delaware SPIC CPCO, Inc. Delaware SPIC CPDB, Inc. Delaware SPIC CPRB, Inc. Delaware SPIC Del Sur, LLC Delaware SPIC NC Fremont, LLC Delaware SPIC NLV 2009, Inc. Delaware SPM Affiliates, Inc. Delaware Standard Pacific 1, Inc. Delaware Standard Pacific Investment Corp. Delaware Standard Pacific Mortgage, Inc. Delaware Standard Pacific of Arizona, Inc. Delaware Standard Pacific Homes Standard Pacific of Colorado, Inc. Delaware Standard Pacific of Florida GP, Inc. Delaware Standard Pacific Homes Standard Pacific of Florida, general partnership Florida Standard Pacific Homes Standard Pacific of Las Vegas, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Orange County, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of South Florida GP, Inc. Delaware Standard Pacific Homes Standard Pacific of South Florida, general partnership Florida Standard Pacific Homes Standard Pacific of Tampa GP, Inc. Delaware Standard Pacific Homes Standard Pacific of Tampa, general partnership Florida Standard Pacific Homes Standard Pacific of Texas, Inc. Delaware Standard Pacific, Standard Pacific Homes, Standard Pacific of Austin, Standard Pacific of Dallas, Standard Pacific of Texas Standard Pacific of the Carolinas, LLC Delaware Standard Pacific Homes Standard Pacific of Tonner Hills, LLC Delaware Standard Pacific of Walnut Hills, Inc. Delaware Stillwell NC, LLC Delaware Talega Associates, LLC Delaware Talega Constructors, LP California Terra/Winding Creek, LLC Texas Tuscany NC, LLC Delaware Walnut Acquisition Partners, LLC California Waterside at John's Lake, LLC Florida Westfield Homes USA, Inc. Delaware Standard Pacific Homes Withrow Downs NC, LLC Delaware Wolf Creek Development, LLC California WSC Naples, LLC Florida
